UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7896


TIMOTHY RAY ELEY,

                Petitioner - Appellant,

          v.

HAROLD CLARK, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00399-LMB-TRJ)


Submitted:   April 28, 2014                  Decided:   May 12, 2014


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Ray Eley, Appellant Pro Se.   Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Ray Eley seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate             of       appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent     “a     substantial         showing      of     the    denial    of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Eley has not made the requisite showing.                             Accordingly, we

deny    Eley’s     motion       for    a   certificate      of     appealability,      deny

leave to proceed in forma pauperis, and dismiss the appeal.                               We

dispense     with        oral    argument       because      the     facts    and     legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3